UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 11, 2015 SPENDSMART NETWORKS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-27145 33-0756798 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 805 Aerovista Place, Suite 205 San Luis Obispo, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (877) 541-8398 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On August 11, 2015, the following proposals were submitted to the stockholders of the Company at its annual meeting of stockholders: (i) to elect eight (8) Directors to the Board of Directors to serve until the 2016 Annual Meeting of Stockholders; (ii) to ratify the appointment of EisnerAmper LLP as the Company’s independent registered public accountants for the Company for the fiscal year ending December 31, 2015; and (iii) to approve a non-binding advisory resolution supporting the compensation of our named executive officers. (i)The Company’s stockholders elected each of the following eight (8) directors to serve on Company’s Board of Directors until their successors are duly elected and qualified by the following vote: Election of Directors Votes For Votes Withheld Alex Minicucci John Eyler Isaac Blech Joseph Proto Cary Sucoff Patrick Kolenik Ka Cheong Christopher Leong Jerold Rubinstein (ii)The Company’s stockholders ratified the appointment of EisnerAmper LLP as the Company’s independent registered public accounting firm for the fiscal year 2015 by the following vote: Votes For Votes Against Votes Withheld (iii)The Company’s stockholders approved the compensation of the named executive officers of the Company by the following vote: Votes For Votes Against Votes Withheld SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPENDSMART NETWORKS, INC. /s/ Alex Minicucci Dated: August 14, 2015 By: Alex Minicucci Chief Executive Officer
